Citation Nr: 9928888	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.  This appeal arises from a December 1996 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied service connection for bipolar disorder.

On May 26, 1999, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).

The Board observes that the veteran submitted additional 
medical records in June 1999 that had not been previously 
considered by the RO.  However, in an attached statement, the 
veteran waived review of the additional evidence by the RO.  
Therefore, pursuant to 38 C.F.R. § 20.1304(c) (1998), the 
Board need not remand this case to the RO for its 
consideration of that evidence.

During the course of his personal hearing, the veteran raised 
the issue of service connection for hypertension.  The issue 
of the veteran's entitlement to service connection for 
hypertension is not inextricably intertwined with the current 
appeal.  As such, the issue is referred to the RO for the 
appropriate action.


REMAND

A review of the record shows that subsequent to the July 1997 
statement of the case the veteran submitted lay statements 
from friends and family members in support of his claim for 
service connection.  However, there is no indication that 
this evidence was considered by the RO or addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  There is also no indication that the 
veteran's aforementioned June 1999 waiver statement was 
extended to the lay statements.  Thus, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1999).

Furthermore, the Board notes that the record contains several 
references to the veteran receiving Social Security 
disability benefits.  However, there is no indication that 
the RO has made any attempt to obtain his Social Security 
records.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist in gathering 
Social Security records when put on notice that a veteran is 
receiving Social Security benefits.  Cohen v. Brown, 10 Vet. 
App. 128 (1997); see also Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  Further, as noted by the Court in Hayes v. 
Brown, 9 Vet. App. 67 (1996), the administrative decision and 
the underlying medical records used as a basis to grant 
Social Security benefits should be obtained from the Social 
Security Administration.  Thus, the veteran's Social Security 
records must be obtained.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should appropriately contact 
the veteran and request him to obtain and 
submit copies of private, post-service 
treatment records pertinent to bipolar 
disorder which are not already of record.

The RO should obtain copies of VA 
treatment records from any VA facility 
the veteran identifies.  

Once obtained, all records must be 
associated with the claims folder.

2.  The RO should also obtain from the 
Social Security Administration copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security 


benefits and associate these records with 
the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review this claim, to include 
consideration of all evidence added to 
the claims folder since the statement of 
the case was issued.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to ensure due process 
of law.  No inference should be drawn from the Remand 
regarding the final disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


